DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 October 2022 has been entered.
 
Status of the Claims
	Claims 1-19 are pending in the application.
	In Applicant’s most recent response filed 20 October 2022, claims 1, 6, 12, and 19 were amended.  These amendments have been entered.

Claim Objections
Claim 6 is objected to because of the following informalities:  Appropriate correction is required.
	Re Claim 6:  Claim 6 should be amended as follows:
		--6.  The fastening member of claim 1, wherein: 
[[an]]the unthreaded space of the fastening member has a length between said endmost thread of the threaded portion and the head about equal to a thickness between opposite surfaces of the inserted corner plate such that the unthreaded space will be located in the hole of the inserted corner plate when the fastening member is fully received through the hole of the inserted corner plate.--
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fischer (US Patent Application Publication 2009/0224538) in view of Bögel (US Patent 4,781,503).
Re Claim 1:  Fischer discloses a fastening member (204; see Figs. 20-22) for joining together adjacent duct sections (see duct sections 10, including duct panels 14 and duct channel flanges 12; Figs. 1 and 4) without the need for a complimentary nut or washer (Examiner notes that, while parag. [0074] does discuss the possibility of the fastener 204 being used in combination with a piloted nut, no such nut is required in the normal operation of fastener 204, as discussed in parags. [0071]-[0073]), the fastening member comprising: 
a head (206; Fig. 21); 
a shank (210) extending from the head, the shank having an unthreaded space (208) adjacent to the head and a threaded portion (214) extending from the unthreaded space, the threaded portion threadedly engaging a hole (178) of an inserted corner plate (176; Fig. 20) positioned in flange of a first duct section; 
wherein when the fastening member (204) is fully inserted in said hole via rotation in a first direction, the inserted corner plate positioned in the flange of the first duct section is retained within the unthreaded space; and
wherein an endmost thread (see Examiner-Annotated Fig. 21 below) adjacent to the unthreaded space (208) includes a bearing portion (at the “flat portion” shown in annotated Fig. 21 below), said bearing portion being oriented to be substantially parallel to an underside (at the “opposing surface” shown in annotated Fig. 21 below) of said head; and 
wherein once said fastening member is fully inserted in said hole, said threaded portion (at the flat portion of the endmost thread; see below) of said shank inhibits threaded reengagement with said hole when said fastening member is rotated in a second direction, said second direction being different than said first direction.

    PNG
    media_image1.png
    389
    737
    media_image1.png
    Greyscale

Fischer fails to explicitly disclose the bearing portion extending approximately 20-40% around said shank.
Bögel teaches the use of a fastening member (see Figs. 19 and 33; reproduced below) comprising a head (9); a shank (8) extending from the head, the shank having an unthreaded space (thread-free section 10; Fig. 19) adjacent to the head and a threaded portion (15; see Fig. 8) extending from the unthreaded space (10); wherein an endmost thread (28; Figs. 19 and 33) adjacent to the unthreaded space includes a bearing portion (12) that is substantially parallel to an underside of said head (9); and further wherein the bearing portion (12) extends for a “considerable angular extent about the shank of the screw” (see Col. 7 lines 52-53); for the purpose of ensuring an adequate holding surface for an inserted member (i.e. washer 5).
Examiner notes that neither Fischer nor Bögel explicitly disclose that the bearing portion extends approximately 20-40% around said shank.  However, as discussed above, Bögel does discuss that the “angular extent” of the stop portion 12 about the shank of the screw is a critical factor, as it determines the strength and holding capacity of the stop portion 12 (“Such a construction affords a relatively large supporting surface extending around the corresponding peripheral area of the screw”; see Col. 7 lines 49-53).  As such, the angular extent of the “bearing portion” of the fastening member can be considered a result effective variable.
Examiner further notes that it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).  Further, it has been held that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).
In this case, It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of  Fischer such that the bearing portion extends approximately 20-40% around said shank, since such a modification would amount to optimizing a result effective variable (as evidenced by Bögel).

    PNG
    media_image2.png
    525
    668
    media_image2.png
    Greyscale

Re Claims 2-3:  Bögel further teaches the use of a fastening member (see Figs. 1-3) wherein said endmost thread (28) adjacent to the unthreaded space (10) includes an extension (for example, at least the lower portion of the reinforced end of the thread 28; see annotated Fig. 33 above) that extends into a groove (between the lower surface of the upper thread and the upper surface of the next adjacent thread; see annotated Fig. 33 above) between the endmost thread and a next adjacent thread of the threaded portion; and wherein the extension at least partially obstructs the groove (see annotated Fig. 44 above), for the purpose of reinforcing the endmost thread to provide sufficient holding surface area/strength (“The end of the thread 28, at the thread-free section 10, is reinforced or widened so that a significantly larger supporting surface 12 is afforded”; see Col. 7 lines 44-46).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of  Fischer such that the endmost thread adjacent to the unthreaded space includes an extension that extends into a groove between the endmost thread and a next adjacent thread of the threaded portion (as is required by claim 2); and wherein the extension at least partially obstructs the groove (as is required by claim 3), as taught by Green, for the purpose of ensuring that the endmost thread does not re-engage the hole so as to prevent unintended loosening of the screw.
Re Claim 4:  Fischer discloses a fastening member (204; see Figs. 20-22), wherein
said endmost thread (see Examiner-Annotated Fig. 21 above) adjacent to the unthreaded space (208) is configured to bear against a surface of the inserted corner plate when the fastening member is fully received in the hole of the inserted corner plate, to hold the fastening member in a substantially perpendicular orientation (a “substantially vertical” orientation; see paragraph [0072]) to a surface of the inserted corner plate and prevent threaded re-engagement of the fastening member (thereby allowing “spinout” of the screw when the “non-threaded spinout area 208” engages the hole) with the hole (178) while allowing rotation of the fastening member.
Re Claim 5:  Fischer discloses a fastening member (204; see Figs. 20-22), wherein: 
the unthreaded space (208) has a length that is greater than a thickness the inserted corner plate (the unthreaded space 208 being “typically equal to at least the thickness of the corner portion 184 of corner element 176”], thereby allowing for the space to be at least slightly greater, for example due to typical manufacturing tolerances or intentionally, to ensure that the corner portion fits within the untreated space).
Re Claim 6:  Fischer discloses a fastening member (204; see Figs. 20-22), wherein: 
the unthreaded space (208) of the fastening member has a length (“The non-threaded spinout area 208 is positioned between head portion 206 and the start of the threaded portion 210 and its length is typically equal to at least the thickness of the corner portion 184 of corner element 176”; see paragraph [0072]) between said endmost thread (see Examiner-Annotated Fig. 21 above) of the threaded portion and the head (206) about equal to a thickness between opposite surfaces of the inserted corner plate such that the unthreaded space will be located in the hole of the inserted corner plate when the fastening member is fully received through the hole of the inserted corner plate.
Re Claim 7:  Fischer, as modified above, discloses a system significantly as claimed except wherein the hole of the inserted corner plate has a teardrop shape.
Examiner notes that it has been held that a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Fischer such that the hole of the inserted corner plate has a teardrop shape, for example, for the purpose of achieving a particular engagement with the screw so as to ensure proper retention, since such as shape would amount to a design choice within the skill of the art.
In addition, Examiner notes that it has been held that where the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement, the particular arrangement is deemed to have been a design consideration within the skill of the art.  In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975) [discussed in MPEP 2144.04]. In this case, no particular significance has been established concerning the “teardrop shape” of the hole in the inserted corner plate. 
Re Claim 8:  Fischer discloses a fastening member (204; see Figs. 20-22), wherein:
the hole (for example, 144; Fig. 18) of the inserted corner plate (142) has one of a teardrop shape, a diamond shape with contoured corners at two opposing corners of the hole, an eye shape, a rectangular shape (see rectangular opening 144 in the embodiment of Fig. 18), or a half-diamond shape on one end and a curved shape on an opposite end.
Re Claim 9:  Fischer discloses a fastening member (204; see Figs. 20-22), wherein:
the hole (178; Fig. 20) of the inserted corner plate (176) has a non-circular shape.
Re Claim 10:  Fischer discloses a fastening member (204; see Figs. 20-22), wherein:
the threaded portion (214) of the fastening member has threads having a pitch (at the “root diameter” of the threaded portion) that is approximately equal to a thickness of the inserted corner plate measured through the hole (172; see parag. [0071]).
Re Claim 11:  Fischer discloses a fastening member (204; see Figs. 20-22), wherein:
the fastening member is configured to be inserted at an acute angle (at “a slight angle of insertion”; see paragraph [0072]) relative to a substantially perpendicular orientation (a “substantially vertical” orientation; see paragraph [0072]) with respect to the inserted corner plate to threadedly engage the threaded portion with the hole in the first corner plate and to then transition (“the fastening member 204 will straighten itself out and become substantially vertical as the threading operation is completed”; see paragraph [0072]) to the substantially perpendicular orientation.
Re Claim 12:  Fischer discloses a fastening member (204; see Figs. 20-22) for joining together first and second duct sections (for example, 14; Fig. 4) without working in combination with a nut or washer (Examiner notes that, while parag. [0074] does discuss the possibility of the fastener 204 being used in combination with a piloted nut, no such nut is required in the normal operation of fastener 204, as discussed in parags. [0071]-[0073]) each of said first and second duct sections having two terminal open ends and a flange (12) disposed around each of the open ends for abutting connection to the flange of an adjacent duct section, each flange having an inserted corner member (22) positioned therein, comprising: 
a head (206; Fig. 21);  
a shank (210) extending from the head, the shank having an unthreaded space (208) adjacent to the head and a threaded portion (214) extending from the unthreaded space, the threaded portion being configured to threadedly engage a hole (178; Fig. 20) of an inserted corner plate (176) positioned in a flange of one the duct sections; and
wherein an endmost thread (see Examiner-Annotated Fig. 21 above) includes a bearing portion (at the “flat portion” shown in annotated Fig. 21 above), said bearing portion being substantially parallel to an underside (at the “opposing surface” shown in annotated Fig. 21 above) of said head.

Fischer fails to explicitly disclose the bearing portion extending at least 20% around the shank.
Bögel teaches the use of a fastening member (see Figs. 19 and 33; reproduced above) comprising a head (9); a shank (8) extending from the head, the shank having an unthreaded space (thread-free section 10; Fig. 19) adjacent to the head and a threaded portion (15; see Fig. 8) extending from the unthreaded space (10); wherein an endmost thread (28; Figs. 19 and 33) adjacent to the unthreaded space includes a bearing portion (12) that is substantially parallel to an underside of said head (9); and further wherein the bearing portion (12) extends for a “considerable angular extent about the shank of the screw” (see Col. 7 lines 52-53); for the purpose of ensuring an adequate holding surface for an inserted member (i.e. washer 5).
Examiner notes that neither Fischer nor Bögel explicitly disclose that the bearing portion extends at least 20% around said shank.  However, as discussed above, Bögel does discuss that the “angular extent” of the stop portion 12 about the shank of the screw is a critical factor, as it determines the strength and holding capacity of the stop portion 12 (“Such a construction affords a relatively large supporting surface extending around the corresponding peripheral area of the screw”; see Col. 7 lines 49-53).  As such, the angular extent of the “bearing portion” of the fastening member can be considered a result effective variable.
Examiner further notes that it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).  Further, it has been held that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).
In this case, It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of  Fischer such that the bearing portion extends at least 20% around said shank, since such a modification would amount to optimizing a result effective variable (as evidenced by Bögel).
Re Claims 13-14:  See rejection of claims 2-3 above.
Re Claim 15:  See rejection of claim 6 above.
Re Claim 16:  See rejection of claim 7 above.
Re Claim 17:  See rejection of claim 10 above.
Re Claim 18:  See rejection of claim 11 above.
Re Claim 19:  Fischer discloses a fastening member (204; see Figs. 20-22) for insertion through an aperture (for example, as is shown for opening 178 of corner elements 176; see Fig. 20) of a workpiece (for example, as shown for corner element 176), said fastening member fixing itself within said aperture without the use of either a nut or washer (Examiner notes that, while parag. [0074] does discuss the possibility of the fastener 204 being used in combination with a piloted nut, no such nut is required in the normal operation of fastener 204, as discussed in parags. [0071]-[0073]), comprising: 
a head (206; Fig. 21); 
a shank (210) extending from said head, said shank having an unthreaded space (208) adjacent to said head and a threaded portion (214) extending from said unthreaded space; 
wherein an endmost thread adjacent to said unthreaded space thread (see Examiner-Annotated Fig. 21 above) includes a bearing portion (at the “flat portion” shown in annotated Fig. 21 above) that is substantially parallel to a plane of an underside (at the “opposing surface” shown in annotated Fig. 21 above) of said head; and
wherein said threaded portion of said fastening member, including said endmost thread, assists in inhibiting reengagement of said threaded portion with said aperture once said threaded portion passes through said aperture.
	
Fischer fails to explicitly disclose wherein said bearing portion of said endmost thread adjacent to said unthreaded space extends at least 20% around a perimeter of said shank.
Bögel teaches the use of a fastening member (see Figs. 19 and 33; reproduced below) comprising a head (9); a shank (8) extending from the head, the shank having an unthreaded space (thread-free section 10; Fig. 19) adjacent to the head and a threaded portion (15; see Fig. 8) extending from the unthreaded space (10); wherein an endmost thread (28; Figs. 19 and 33) adjacent to the unthreaded space includes a bearing portion (12) that is substantially parallel to an underside of said head (9); and further wherein the bearing portion (12) extends for a “considerable angular extent about the shank of the screw” (see Col. 7 lines 52-53); for the purpose of ensuring an adequate holding surface for an inserted member (i.e. washer 5).
Examiner notes that neither Fischer nor Bögel explicitly disclose that the bearing portion extends at least 20% around said shank.  However, as discussed above, Bögel does discuss that the “angular extent” of the stop portion 12 about the shank of the screw is a critical factor, as it determines the strength and holding capacity of the stop portion 12 (“Such a construction affords a relatively large supporting surface extending around the corresponding peripheral area of the screw”; see Col. 7 lines 49-53).  As such, the angular extent of the “bearing portion” of the fastening member can be considered a result effective variable.
Examiner further notes that it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).  Further, it has been held that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).
In this case, It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of  Fischer such that said bearing portion of said endmost thread adjacent to said unthreaded space extends at least 20% around a perimeter of said shank, since such a modification would amount to optimizing a result effective variable (as evidenced by Bögel).

Response to Arguments
Applicant's arguments in the response filed 20 October 2022 with respect to independent claim 19 have been considered but are moot in view of the new grounds of rejection set forth for claim 19.
Applicant's arguments in the response filed 20 October 2022 with respect to independent claims 1 and 12 have been fully considered but they are not persuasive for at least the following reasons:
First of all, regarding the newly added claim language in each of independent claims 1, 12, and 19 related to a lack of “nut or washer”, Examiner notes that the base reference of Fischer discloses this limitation.  As discussed in the prior art rejections above, Examiner notes that, while parag. [0074] of Fischer does discuss the possibility of the fastener 204 being used in combination with a “piloted nut”, no such nut or a complimentary washer is required in the normal operation of fastener 204, as discussed in parags. [0071]-[0073].
In response to Applicant’s arguments against In response to applicant's arguments against Bögel specifically, with regard to this newly added limitation, Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner notes that the rejection is based on a combination of Fischer in view of Bögel, whereas the majority of Applicant’s arguments are directed to Bögel only.
Further, regarding Bögel as it relates to this newly added limitation, Examiner notes that the washer 5 of Bögel is more closely equated to the “duct sections” recited in claims 1 and 2 or the “workpiece” recited in claim 19 than to an additional nut or washer required to make the connection.  As discussed in the rejection above, the fastener 4 of Bögel is designed such that the stop 12 will form a support surface for the nut 5 itself.  As such, the washer 5 is not an additional element required to make the connection with the “workpiece”, but rather is the “workpiece” itself.  Therefore, as it relates to the primary reference of Fischer, the nut 5 of Bögel would be equivalent to the corner element 176 (see Fischer Fig. 20).  In the rejection above, Bögel is relied upon only to teach the advantage of having a bearing portion of an endmost thread that extends for a “considerable angular extent about the shank of the screw” (see Bögel Col. 7 lines 52-53) so as to provide for an adequate support surface.  Accordingly, when the teachings of Bögel are applied to the combination with Fischer, there would be no need to include an additional nut or washer since the “washer 5” of Bögel amounts to the workpiece itself upon which the stop 12 is to serve as a support surface.  Therefore, since the primary reference of Fischer already discloses the newly added claim limitation regarding the lack of a nut or washer, and Bögel does not teach the necessity of any additional nut or washer, Applicant’s argument regarding this limitation is not persuasive.
Applicant has argued (see page 8 of the response) has argued that “the stop (12) in Bogel … was created for a wholly differing purpose than that of Applicants’ screw – i.e., to induce a tilting of Bogel’s highly specialized washer (5) when needed, and not to … help inhibit the rethreaded engagement with a hole after passage therethrough…”  
However, Examiner notes that this argument is not entirely accurate.  First of all, the stop 12 is not design to “induce” tilting of the washer 5, but rather to allow for such a tilting by properly supporting the washer 5 upon a downward force.  “If downward pressure is exerted on the washer 5 it is merely tilted with respect to the screw axis 14 and, though the washer moves out of its original position, there is no bending stress exercised on the screw 4 or on the threaded connection between the screw and the solid base 3” (see col. 5, lines 11-16).  
In the context of the rejection of claims 1-19, starting from the disclosed fastening member of the primary reference of Fischer, this teaching of Bögel would suggest to one of ordinary skill in the art, that designing the “bearing portion” of the endmost thread of the threaded portion to have “considerable angular extent about the shank of the screw” so as to ensure proper support for the inserted corner plate at the hole, as well as to avoid excessive stress on the threaded connection.
In addition, Examiner notes that the design of Bögel would in fact “inhibit threaded reengagement”, simply by the fact that it provides a flat surface on which the edges of the hole (for example, as shown for opening 11 of washer 5; see Figs. 6 and 11) would rest once the hole has cleared into the unthreaded space (10).  Due to this flat surface at the stop 12, the lower edges of the hole would simply ride along the flat surface, rather than reengaging the threads of the threaded portion.  Accordingly, this argument is not persuasive.
Applicant has argued that “neither of the cited references actually discuss the importance, or an actual extent, of the noted 'last thread', or 'stop', formed around their respective shanks, and given that Bogel's motivation for its construction of it stop (12) is different than the motivation of Applicant's screw construction … Applicants respectfully submit that it would therefore be improper to assume … that the extent of Applicants' recited 'last thread' is nothing more than a ‘result effective variable’”.
First, as to Applicant’s argument that the motivations in Bögel are different than in the instant application, Examiner notes that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Secondly, Examiner notes that it is not accurate that “neither of the cited references actually discuss the importance, or an actual extent, of the noted 'last thread', or 'stop'” since Bögel does discuss such an importance.  As discussed in the rejection above, Bögel cites that “The end of the thread 28, at the thread-free section 10, is reinforced or widened so that a significantly larger supporting surface 12 is afforded. Further it is advantageous that the end of the thread 28 at the thread-free section 10 is cut off in a plane 29 extending perpendicularly of the axis 14 of the screw. Such a construction affords a relatively large supporting surface extending around the corresponding peripheral area of the screw, that is, the stop 12 extends for a considerable angular extent about the shank of the screw” (emphasis added; see Col. 7 lines 44-53).  As discussed here, the angular extent of the stop 12 is directly related to the effectiveness of the supporting surface provided thereby. As such, one of ordinary skill in the art, given this teaching, would recognize that optimizing such an angular extent of the bearing surface would allow for a desired amount of holding force on the hole once it has cleared into the unthreaded space in order to ensure for proper retention of the elements as well as avoiding damage to the elements. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Regarding Applicant’s arguments (see page 9 of the response) related to the specific structural details of the washer (5) of Bögel, specifically the radial cut (20), Examiner notes that the embodiment shown in Fig. 13 having the radial cut (20) is just one embodiment disclosed to be used with the fastening member of Bögel.  Another embodiment is shown in at least Figs. 6 and 11 in which the opening (11) has a straight cut, much in the same way that the inserted corner plate (176; Fischer Fig. 20) of Fischer has a straight-cut hole (178).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678